DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 3/16/2021 and 1/26/2022 have been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number "201" in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 42, 51, and 58  objected to because of the following informalities:
Claim 42, line 5, “retrieving by a processor an earliest pending navigation command” should read “retrieving, by a processor, an earliest pending navigation command”
Claim 51, line 5, “retrieving by a processor an earliest pending navigation command” should read “retrieving, by a processor, an earliest pending navigation command”
Claim 58, line 1, “The system of claim 50 wherein” should read “The system of claim 50, wherein”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41, lines 7-8, recites the limitation “a delay in execution of the new navigation command”. It is unclear to the Examiner if this is the same “a delay” recited previously in claim 41, line 2, or of this is a different or new specific delay for the new navigation command. In other words, it is unclear if the delay is the same for all commands generated or if there are different delay times (e.g. like a delay new navigation command). For purposes of examination, the Examiner interprets this to mean there are different delay times. The Examiner notes that claims 42-49 are dependent upon claim 41, and thus are rejected as being dependent upon a rejected claim.
42, lines 7-8, recites the limitation “an expected effect of the earliest pending navigation command on the state of the UGV”. It is unclear to the Examiner whether this is the same “the expected state” recited in claim 42, line 1, or if this is a different or new “the state” being introduced. For purposes of examination, the Examiner interprets this as being the same state.
Claim 46, line 2, recites the limitation “a processor”. It is unclear to the Examiner if this is the same “at least one processor” recited in claim 41, line 2, or if this is a new or different processor being introduced. For purposes of examination, the Examiner interprets this to be the same processor.
Claim 50, line 8-9, recites the limitation “a delay in execution of the new navigation command”. It is unclear to the Examiner if this is the same “a delay” recited previously in claim 41, line 2, or of this is a different or new specific delay for the new navigation command. In other words, it is unclear if the delay is the same for all commands generated or if there are different delay times (e.g. like a delay new navigation command). For purposes of examination, the Examiner interprets this to mean there are different delay times. The Examiner notes that claims 51-59 are dependent upon claim 50, and thus are rejected as being dependent upon a rejected claim.
Claim 51, lines 7-8, recites the limitation “an expected effect of the earliest pending navigation command on the state of the UGV”. It is unclear to the Examiner whether this is the same “the expected 
Claim 57, line 4, recites the limitation “a processor”. It is unclear to the Examiner if this is the same “a processor” recited in claim 50, line 4, or if this is a new or different processor being introduced. For purposes of examination, the Examiner interprets this to be the same processor.
Claim 58, line 2, recites the limitation “an expected state”. It is unclear to the Examiner if this is the same “an expected state” as previously recited in claim 50, line 5, or if this is a new or different expected state being introduced. For purposes of examination, the Examiner interprets this to be the same expected state. The Examiner notes that claim 59 is dependent upon claim 58, and thus are rejected as being dependent upon a rejected claim.
Claim 59, lines 1-2, recites the limitation “exhibits a delay in execution of navigation commands”. It is unclear to the Examiner if this is the same “a delay” recited previously in claim 50, line 2, or of this is a different or new delay being introduced. For purposes of examination, the Examiner interprets this to be the same delay previously recited in claim 50.
Claim 60, line 8-9, recites the limitation “a delay in execution of the new navigation command”. It is unclear to the Examiner if this is the same “a delay” recited previously in claim 41, line 2, or of this is a different or new specific delay for the new navigation command. In other words, it is unclear if the delay is the same for all commands generated or if there are different delay times (e.g. like a delay new navigation command). For purposes of examination, the Examiner interprets this to mean there are different delay times.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 60 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 60 is directed to a computer program product comprising a computer readable storage medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
(s) 41, 43, 47-49, 50, 52-53, 55, and 58-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldberg et al. (US. Pub. No. 20190118829 A1).
Regarding claims 41, 50, and 60:
	Goldberg teaches:
A method of navigating an unmanned ground vehicle (UGV) (see Fig. 1 “an example system for controlling the navigation of a vehicle” and see at least sections [0011] and [0044] regarding controlling the navigation of an autonomous vehicle which could be ground based.)
the UGV including at least one processor (see at least abstract and sections [0005], [0007], [0046], and [0060] regarding one or more processors.)
wherein the UGV exhibits a delay in execution of navigation commands generated for navigating the UGV (see at least sections [0019]-[0021], [0032], and [0035] regarding a delay compensation/compensator and/or time delays between vehicle controller and execution of a command by a vehicle.)
the method comprising: before generating a new navigation command, estimating, by the at least one processor, an expected state of the UGV when the new navigation command is to be executed (see abstract and see at least sections [0005]-[0007], [0021], [0035]-[0036] and [0064] regarding delay compensation being performed before the vehicle controller generating a next command by gathering predicted vehicle pose data.)
wherein the expected state is estimated based on accumulated effects of execution of one or more pending commands preceding the new navigation command and which are ready to be executed during a delay in execution of the new navigation command 
generating, by the at least one processor, the new navigation command based on the expected state (see at least sections [0005]-[0007], [0020]-[0021], and [0035]-[0036] regarding generating a next command for the vehicle based on predicted pose of the vehicle.)
and following execution of pending commands, executing the new navigation command, for steering the UGV (see  abstract regarding “determining, based at least partially on the first pose data and the first control data, predicted pose data indicative of an estimate of a pose of the vehicle that will result after the vehicle control command affects control of the vehicle; and generating, based at least partially on the predicted pose data, second control data indicative of a second vehicle control command to be applied subsequent to the first vehicle control command”. Also, see at least sections [0021], [0035], and [0064]-[0065] regarding a delay compensator which can integrate commands and use them (i.e. execute) in determining a prediction of position of the vehicle in the future and what command (e.g. in the steering system) should be output by the vehicle controller.)
Regarding the further limitations of claims 50 and 60:
Goldberg teaches:
A system mountable on an unmanned ground vehicle (UGV) (see at least Fig. 1 “system for controlling the navigation of a vehicle” and see at least sections [0006] and [0019]-[0021] regarding a vehicle controller.)
A computer program product including a computer readable storage medium retaining instructions (see at least sections [0008], [0046], [0060], and [0086]-[0087].)
Regarding claims 43 and 53:
	Goldberg teaches:
further comprising steering the UGV in accordance with the new navigation command (see at least sections [0022], [0030]-[0032], [0037], and [0039]-[0040] regarding commands which could include vehicle controls like steering.)
Regarding claim 47:
	Goldberg teaches:
further comprising: following execution of the one or more pending commands, comparing an actual state of the UGV to the expected state of the UGV, to obtain comparison results (see at least section [0031] regarding comparing current position of the vehicle to the desired position and using calculations and/or errors.)
and updating the new navigation command based on the comparison results (see at least section [0031] regarding weights or errors in values of the vehicle position that are used determine an output command.)
Regarding claim 48:
	Goldberg teaches:
further comprising: following execution of the one or more pending commands, comparing an actual state of the UGV to the expected state of the UGV, to thereby obtain comparison results (see at least section [0031] regarding comparing current position of the vehicle to the desired position and using calculations and/or errors.)
and improving estimation of the expected state based on the comparison results (see at least section [0031] regarding comparing current position of the vehicle to the desired position and using calculations and/or errors. Using the errors and calculations, the estimation of the vehicles current position could be improved.)
Regarding claim 49:
	Goldberg teaches:
further comprising updating the new navigation command based on the comparison results (see at least section [0031] regarding weights or errors in values of the vehicle position that are used determine an output command.)
Regarding claim 52:
	Goldberg teaches:
wherein the expected state of the UGV includes at least a location of the UGV (see at least sections [0019]-[0022], [0034]-[0036], [0062]-[0064], and [0068] regarding vehicle location or vehicle pose estimation.)
Regarding claim 55:
	Goldberg teaches:
wherein the processor is further configured to: compare a current state of the UGV with a state predicted in association with generating a previous command to obtain comparison results (see at least section [0031] regarding comparing a current position or trajectory to the desired heading in trajectory (i.e. predicted state from previous command).)
and adapt the new navigation command in accordance with the comparison results (see at least section [0031] regarding weights or errors in values of the vehicle position that are used determine an output command.)
Regarding claim 58:
	Goldberg teaches:
wherein the processor is further configured to: store an expected state of the UGV after execution of one or more commands 
upon execution of the one or more commands, compare an actual state of the UGV to the expected state of the UGV, respectively to obtain comparison results (see at least section [0031] regarding comparing current position of the vehicle to the desired position and using calculations and/or errors.)
and update the new navigation command based on the comparison results (see at least section [0031] regarding weights or errors in values of the vehicle position that are used determine an output command.)
Regarding claim 59:
	Goldberg teaches:
An unmanned ground vehicle (UGV) that exhibits a delay in execution of navigation commands generated for navigating the UGV, the UGV comprises the system according to claim 58 (see rejection above for claims 58 and 50. Also, see at least abstract and sections [0022] and [0044] regarding a vehicle that can be a ground-based autonomous vehicle.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 42, 44, 46, 51, and 56-57 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US. Pub. No. 20190118829 A1) in view of Gudat et al. (US 5548516 A).
Regarding claims 42 and 51:
Goldberg does explicitly teach wherein estimating the expected state of a UGV comprises: while there is at least one pending navigation command which has not been processed since an indication of a need to generate the new navigation command has been received: retrieving by the processor an earliest pending navigation command which has not been processed since the indication has been received; and determining, by the processor, an expected effect of the earliest pending navigation command on the state of the UGV; and updating the expected state of the UGV according to the expected effect.
	Gudat teaches:
wherein estimating the expected state of a UGV comprises: while there is at least one pending navigation command which has not been processed since an indication of a need to generate the new navigation command has been received: 
retrieving by the processor an earliest pending navigation command which has not been processed since the indication has been received (see at least Col. 5, lines 51-56, Col. 11, lines 42-48, and Col. 51, line 61 to Col. 52, line 3, regarding returning back to the path (i.e. main goal or command which could be considered the earliest pending navigation command) following avoiding an obstacle (i.e. sub-goal or second goal which could be the indication that was received).)
and determining, by the processor, an expected effect of the earliest pending navigation command on the state of the UGV (see at least Col. 28, lines 9-26, regarding avoiding obstacles and returning back to the path (i.e. expected effect is avoiding the obstacle).)
and updating the expected state of the UGV according to the expected effect (see at least Col. 28, lines 9-26, regarding low level commands to various vehicle systems, which could be pending or of little importance. It also discusses the vehicle moving towards its destination and receiving VPS feed-back information indicating a fault condition (e.g. an obstacle). This would be of higher importance to avoid which would cause the generation of a new vehicle command. The vehicle commands would consist of avoiding the obstacle and returning to the path.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods compensating for time delays of commands for an autonomous vehicle of Goldberg et al. by the system of Gudat et al. wherein estimating the expected state of a UGV comprises: while there is at least one pending navigation command which has not been processed since an indication of a need to generate the new navigation command has been received: retrieving by the processor an earliest pending navigation command which has not been processed since the indication has been received; and determining, by the processor, an expected effect of the earliest pending navigation command on the state of the UGV; and updating the expected state of the UGV according to the expected effect as both systems are 
Regarding claim 44:
Goldberg does explicitly teach wherein generating the new navigation command for navigating the UGV comprises planning a path from a current location of the UGV to a destination of the UGV.
	Gudat teaches:
wherein generating the new navigation command for navigating the UGV comprises planning a path from a current location of the UGV to a destination of the UGV (see at least Col. 10, lines 27-31, Col. 28, lines 9-26, and Col. 30, lines 6-29, regarding an autonomous navigation system navigating to a destination.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods compensating for time delays of commands for an autonomous vehicle of Goldberg et al. by the system of Gudat et al. wherein generating the new navigation command for navigating the UGV comprises planning a path from a current location of the UGV to a destination of the UGV as both systems are directed to a navigation system of an autonomous vehicle and one of ordinary skill in the art would have recognized the 
Regarding claims 46 and 57:
Goldberg does explicitly teach wherein the UGV further comprises an Inertial Navigation System (INS) operatively connected to a processor, the method further comprising: receiving INS data indicative of a location of the UGV relative to a previous location; and using the INS data in determining the state of the UGV to be used in obtaining the expected state of the UGV.
	Gudat teaches:
wherein the UGV further comprises an Inertial Navigation System (INS) operatively connected to a processor (see at least Col. 2, lines 50-59, Col. 4, lines 8-49, and Col. 10, lines 32-52, regarding an INS.)
the method further comprising: receiving INS data indicative of a location of the UGV relative to a previous location (see at least Col. 2, lines 50-59, Col. 3, lines 29-36, Col. 4, lines 8-49, and Col. 10, lines 32-52, regarding integrated vehicle positioning and navigation systems.)
and using the INS data in determining the state of the UGV to be used in obtaining the expected state of the UGV (see at least Col. 2, lines 50-59, Col. 3, lines 29-36, Col. 4, lines 8-49, and Col. 10, lines 32-52, regarding integrated vehicle positioning (i.e. state) and navigation systems.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods compensating for time delays of commands for an autonomous vehicle of Goldberg et al. by the system of Gudat et al. wherein the UGV further comprises an Inertial Navigation System (INS) operatively connected to a processor, the method further comprising: receiving INS data indicative of a location of the UGV relative to a 
Regarding claim 56:
Goldberg does explicitly teach wherein the indication is received responsive to an event selected from a group comprising a timer; and arrival of the UGV to a predetermined location.
	Gudat teaches:
wherein the indication is received responsive to an event selected from a group comprising a timer (see at least Col. 28, lines 9-26, regarding the vehicle moving towards its destination and receiving VPS feed-back information indicating a fault condition (e.g. an obstacle). This would be of higher importance to avoid which would cause the generation of a new vehicle command. An obstacle would allow for limited time for executing the vehicle command to avoid the obstacle.)
and arrival of the UGV to a predetermined location (see at least Col. 28, lines 9-26, regarding the vehicle moving towards its destination and receiving VPS feed-back information indicating a fault condition (e.g. an obstacle). This would be of higher importance to avoid which would cause the generation of a new vehicle command.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods compensating for time delays of commands .

	Claim 45 and 54 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US. Pub. No. 20190118829 A1) in view of Zhu, Fan et al. (JP 6630822 B2) in further view of Gudat et al. (US 5548516 A).
Regarding claims 45 and 54:
Goldberg does explicitly teach wherein the at least one pending navigation command comprises a number of commands, the number is determined in accordance with a command generation rate and time of the delay.
	Zhu teaches:
wherein the at least one pending navigation command comprises a number of commands (see at least pages 3 and 6-10 regarding several commands.)
and time of the delay (see at least pages 3 and 6-10 regarding system time and taking into account system delay.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods compensating for time delays of commands for an autonomous vehicle of Goldberg et al. by the system of Zhu et al. wherein the at least one 
The combination of Goldberg and Zhu does not explicitly teach wherein the number is determined in accordance with a command generation rate.
Gudat teaches:
the number is determined in accordance with a command generation rate (see at least Col. 28, lines 53-55, regarding commands issuing at a rate.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the systems and methods compensating for time delays of commands for an autonomous vehicle of Goldberg et al. as modified by Zhu et al. by the system of Gudat et al. wherein the number is determined in accordance with a command generation rate as all systems are directed to navigation systems of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the number is determined in accordance with a command generation rate and predictably would have applied it to improve the systems and methods compensating for time delays of commands for an autonomous vehicle of Goldberg et al. as modified by Zhu et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 20190168769 A1) is pertinent because it is an operating method involves receiving a steering control delay from one or more wheels of an autonomous vehicle.
Zhu et al. (US 20180143632 A1) is pertinent because it is an autonomous vehicle with command delays.
Sakai et al. (US 20170285657 A1) is pertinent because it is a control system for a work machine with a correction position calculation unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666            

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666